department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl tl-n-1655-01 uilc internal_revenue_service national_office field_service_advice memorandum for special trial attorney cc lm nr sldal from elizabeth g beck branch chief cc intl subject this chief_counsel_advice responds in part to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend country a country b country c fcorpa-1 fcorpa-2 fptnrshipa fptnrshipa b project a uscorpa tl-n-1655-01 uscorpb year year year year a b c d e issue sec_1 whether the partnership anti-abuse regulation sec_1_701-2 is applicable to treat transactions between uscorpa and fptnrshipa b as transactions between uscorpa and fptnrshipa b’s foreign partners whether and how sec_482 of the internal_revenue_code applies to allocate income to uscorpa from fptnrshipa b in connection with uscorpa’s project a development activities conclusion sec_1 the partnership anti-abuse regulation does not apply to fptnrshipa b because the partnership form has not been interposed to create the alleged abuse we are continuing to review the sec_482 issue and will respond shortly by supplementing this advice facts the issues in this case relate to uscorpa’s activities in developing project a in country a with unrelated uscorpb as a co-developer uscorpa and uscorpb both u s_corporations used their resources and skills to identify the opportunity for project a to design project a and to develop negotiate and obtain a complete package of authorizations and contracts for project a including project financing tl-n-1655-01 uscorpa and uscorpb placed all of the project a contractual rights and obligations in fptnrshipa b a country b limited_partnership in which uscorpa and uscorpb each held through other foreign entities a interest in profits and losses the specifics of the transaction are as follows in year uscorpb a corporation unrelated to uscorpa began to compete for the rights to develop project a in country a in year after uscorpb had developed valuable relationships with country a authorities and had submitted a formal project a proposal to country a authorities uscorpb approached uscorpa to discuss a possible joint_venture according to a uscorpa employee involved in the negotiations uscorpb needed uscorpa’s manpower and expertise in order to complete project a after negotiations uscorpa and uscorpb agreed to pursue project a through a joint_venture in year fptnrshipa b was formed as a joint_venture to hold the ownership rights with respect to project a uscorpa and uscorpb each owned through foreign affiliates a interest in fptnrshipa b in the initial ownership structure the foreign affiliates of uscorpa that held direct interests in fptnrshipa b were fptnrshipa a country c limited_partnership that held a limited_partnership_interest in fptnrshipa b and fcorpa-1 a country c_corporation that held a general_partnership interest in fptnrshipa b the foreign affiliates of uscorpa that held direct interests in fptnrshipa were fcorpa-2 a country c_corporation that held a limited_partnership_interest in fptnrshipa and fcorpa-1 which held a general_partnership interest in fptnrshipa fcorpa-1 was owned by fcorpa-2 and fcorpa-2 was owned by uscorpa the identity of the foreign affiliates of uscorpa that held direct interests in fptnrshipa b changed over time but the ratio of ownership between uscorpa and uscorpb remained the same in their joint_venture agreement uscorpa and uscorpb agreed that they would share equally the costs of developing project a and that if they were successful in obtaining nonrecourse_financing for project a they would each be reimbursed for their costs out of the proceeds of such financing they also agreed that each would receive a development fee which was also contingent on the availability of sufficient financing proceeds uscorpa agreed that uscorpb would be entitled to receive a development fee substantially greater than that which uscorpa would receive to compensate uscorpb for the value of the development activities that it performed before agreeing to pursue project a as a joint_venture with uscorpa in year as a result of the combined project development activities of uscorpa and uscorpb financial closing on project a was reached and uscorpa was reimbursed by fptnrshipa b out of the financing proceeds for its project development costs plus interest the amount of the reimbursement was dollar_figurea uscorpb also received reimbursement for its project development costs plus interest uscorpa and uscorpb also received subordinated promissory notes from tl-n-1655-01 fptnrshipa b as payment of their respective development fees uscorpa received a note for dollar_figureb and uscorpb received a note for dollar_figurec at the date of the financial closing the projected net present_value of uscorpa’s interest in project a was dollar_figured based on this projected net present_value uscorpa’s employees and managers involved in the development of project a earned bonuses of approximately dollar_figuree with one-half of that amount payable at the financial closing date and the other one-half payable when project a begins commercial operation the cost of these bonuses was not reimbursed by fptnrshipa b law and analysis examination proposes an allocation of income to uscorpa from fptnrshipa b under sec_482 of the internal_revenue_code in order to prevent evasion of taxes or clearly to reflect the income of uscorpa with respect to its project a development activities examination believes that the lack of adequate compensation to uscorpa with respect to its project development activities and the fact that the benefits of those activities is largely realized by uscorpa’s foreign affiliates would result in a distortion of taxable_income to uscorpa that sec_482 was intended to prevent accordingly area_counsel requests field_service_advice on whether income may be allocated to uscorpa under sec_482 this request will be addressed in supplemental advice area_counsel also asks whether the partnership anti-abuse rule sec_1_701-2 may apply specifically area_counsel states with respect to sec_1_701-2 that assuming sec_482 does apply the ultimate tax results of the transactions are not clearly contemplated by sec_482 area_counsel asks whether sec_1_701-2 may be applied to consider the transaction to involve the performance of development services by uscorpa for fptnrshipa b’s foreign partners rather than for fptnrshipa b subchapter_k sec_701 through of the internal_revenue_code provides rules regarding taxation of partners and partnerships sec_1_701-2 provides that the commissioner can treat a partnership as an aggregate of its partners in whole or in part as appropriate to carry out any provision of the internal_revenue_code this regulation does not apply to the extent that a provision of the code prescribes the treatment of a partnership as an entity and that treatment and the ultimate tax results considering all facts and circumstances are clearly contemplated by that provision from the incoming documents it appears that uscorpa and uscorpb had a valid reason to join together in a partnership form uscorpb had valuable rights in its pre-negotiations with country a officials and uscorpa had the manpower and tl-n-1655-01 expertise to develop a project a accordingly we believe that fptnrshipa b had substance while the alleged distortion_of_income may have been taken place through a partnership form it was not strictly dependent on that form it is conceivable that if uscorpa had been developing the project alone it could have under-billed its own related entities accordingly it is not appropriate to apply the anti-abuse rule in this context because we do not believe that the partnership form was interposed in order to effectuate the claimed abuse please call our branch at if you have any further questions elizabeth g beck office of associate chief_counsel international branch chief cc intl examination has not inquired about the potential application of sec_1_701-2 to fptnrshipa nor has it given any facts to guide such an analysis accordingly we offer no opinion on sec_1_701-2’s potential application to fptnrshipa
